PER CURIAM
Defendant was charged with, among other things, conspiracy to commit first-degree theft and the completed first-degree theft that was the object of the conspiracy. He was convicted on both counts. The trial court entered a judgment of conviction in Case No. A126919 on both counts and sentenced defendant to concurrent terms of probation. On appeal, defendant argues that the trial court erred in entering a judgment of conviction on both counts. Defendant argues that a person may not be convicted of both the completed crime and conspiracy to commit that same crime. The state concedes the point and agrees that the conviction for conspiracy should be vacated and the case remanded for resentencing. We agree that the trial court erred. ORS 161.485(3); State v. Scott, 135 Or App 319, 323, 899 P2d 697, rev den, 321 Or 560 (1995).
Judgment of conviction in Case No. A126919 for conspiracy to commit first-degree theft vacated; sentences in Case No. A126919 vacated and remanded for resentencing; otherwise affirmed.